MILLER, Chief Justice
(dissenting).
The decision of this court is a serious miscarriage of justice. It leaves two innocent children without support from either their Father or their Stepfather. In the words of Justice Henderson, “I am convinced that this is the most unjust decision that I have seen in the annals of domestic relations law in this state.” Schaack v. Schaack, 414 N.W.2d 818, 822-23 (S.D.1987) (Henderson, J., dissenting). “[Tjhe law, unfortunately, has not protected the weak — [the children]; rather, it has inflicted injustice upon [them].” Id.
In my opinion the trial court’s termination of parental rights was void for lack of jurisdiction, as there was not a sufficient showing the petitioners appeared at a hearing as required by SDCL 25-5A-14.1 Moreover, contrary to the assertion of the majority, this court has previously held “a motion to vacate a void judgment [SDCL 15-6-60(b)(4) ] would not be restricted by the reasonable time provisions of SDCL 15-6-60(b).” Kromer v. Sullivan, 88 S.D. 567, 570, 225 N.W.2d 591, 592 (1975); Johnson v. Bruflat, 45 S.D. 200, 186 N.W. 877 (1922). Therefore, the delay in seeking relief is irrelevant.
Even under SDCL 15-6-60(b)(6), this is an extraordinary situation where the “intervening equities” require the order of termination to be set aside. Cf. In re T.M.B., 416 N.W.2d 260, 263 (S.D.1987). Therefore, the failure of the trial court to set aside the judgment for procedural defects was an abuse of discretion. Id. The errors in this proceeding are far more than technical or harmless errors, they affected substantial rights of the parties.2
I wish to express that procedural justice is subordinate to substantive justice. If the courts of law devise a standard or rule of justice, it must inordinately follow that these standards or rules óf procedure result in a just decision or outcome.
*157State v. Bucholz, 403 N.W.2d 400, 405 (S.D.1987) (Henderson, J., dissenting). Further, this court has previously held that the voluntary termination of parental rights provisions of SDCL ch. 25-5A are to be met with strict compliance. T.M.B., 416 N.W.2d at 262; In re 368 N.W.2d 602 (S.D.1985), rev’d on other grounds, 379 N.W.2d 816 (S.D.1985).
There exists no evidence that during the termination hearing the trial court ensured Mother was aware that termination of natural Father’s rights, without a simultaneous adoption by Stepfather, would leave the children with neither Father nor Stepfather legally responsible for their support and care. SDCL 25-5A-16.3 It is incumbent on the trial court to ensure the parents are fully aware of the consequences of their actions in a termination proceeding. T.M.B., 416 N.W.2d at 263; 379 N.W.2d at 818. The trial court’s failure to do so has left Mother as the sole person financially responsible for the care of these two children.4 Thus, Mother’s right to support from the children’s natural Father has been substantially affected. Accord, Hershey v. Hershey, 467 N.W.2d 484, 487 (S.D.1991) (discussing custodial parent’s right to child support); State v. Zobel, 81 S.D. 260, 274, 134 N.W.2d 101, 109 (1965) (stating “each spouse has an equal duty to support and protect the child”) cert. denied, 382 U.S. 833, 86 S.Ct. 74, 15 L.Ed.2d 76 (1965); SDCL 25-7-6.1.
Additionally, South Dakota law requires “the best interest of the child shall be considered paramount.” SDCL 25-5A-15 (emphasis added). There is no showing in this sparse record that such a determination was made. “The children's best interest requires that they be supported.” Stach v. Stach, 369 N.W.2d 132, 136 (S.D.1985). Further, the result of the court’s failure to make such a determination is that the children are now left with only one parent responsible for all their financial and physical care.5 “A child is not deprived of its right to protection and support by its father, because of any family quarrel or agreement!)]” Zobel, 81 S.D. at 278, 134 N.W.2d at 111. Moreover, the children are now left without the guidance and love of a father.6 “Children can be psychologically damaged when a parent is entirely cut out of their life.” Hanson v. Hanson, 397 N.W.2d 656, 658 (S.D.1986) (Henderson, J., concurring). Such a result is not in the best interest of the children.
Although “rule 60(b) is an extraordinary remedy which should be granted only where there has been a showing of exceptional circumstances,” T.M.B., 416 N.W.2d at 263, this is a case where justice requires the trial court’s termination order be set aside. The procedure affirmed by the majority of this court has left two children without the support of their natural Father, with no “other plan” for their care and support. This violates the entire purpose of South Dakota’s law on voluntary termination of parental rights. SDCL 25-5A-2.7 I respectfully dissent.

. SDCL 25-5A-14 provides:
The personal presence of the petitioner or petitioners at the hearing shall be jurisdictional; provided however, that all persons whose consent is necessary, except the mother, may appear by a person filing with the court a power of attorney. In the event that the department of social services or licensed child placement agency has custody of a child by written agreement of a parent or parents with power of attorney to consent, its secretary or his authorized agent may appear and consent.


. SDCL 15-6-61 provides:
No error in either the admission or the exclusion of evidence and no error or defect in any ruling or order or in anything done or omitted by the court or by any of the parties is ground for granting a new trial or for setting aside a verdict or for vacating, modifying or otherwise disturbing a judgment or order, unless refusal to take such action appears to the court inconsistent with substantial justice. The court at every stage of the proceeding must disregard any error or defect in the proceeding which does not affect the substantial rights of the parties.


. SDCL 25-5A-16 provides:
At the time of the hearing the court, after full and complete inquiry, shall determine whether the petitioner or petitioners are fully aware of the purpose of the proceedings and the consequences of their act.


. In her brief in EM. v. M.H., 512 N.W.2d 148 (S.D.1994), Mother claims she is now left with no support for the children, “except for her meager earnings."


. This is even more harmful in this particular case as Mother’s testimony in E.H. v. MM. indicates one of the children has a learning disability-


. I note that although natural Father was in arrears in his child support, there is evidence that at the time Mother proposed termination of his parental rights, he was in the process of a court action' to force Mother to allow him visitation with the children.


. SDCL 25-5A-2 provides:
The procedure for the voluntary termination of parental rights for the purpose of adoption or, if a suitable adoption plan cannot be effected, for the purpose of providing for the care of the child by some other plan which may or may not contemplate the continued possibility of eventual adoption, may be initiated whenever it appears that the parent or parents of any child desires to relinquish such parental rights.